                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

 Veronika Tvrdy,                                   Civil Action No. 5:20-cv-48-FL

                                    Petitioner,

                 vs.                                                    ORDER

 Pavel Tvrdy,


                                   Respondent.


       In light of the agreement of Respondent Pavel Tvrdy to return Child to the Czech Republic

on Friday, February 21, 2020 for the purpose of the Czech Republic judicial system to adjudicate

the parental rights, including custody, of Child, between Petitioner Veronika Tvrdy (“Mother”)

and Respondent Pavel Tvrdy (“Father”), it is hereby ORDERED that:

       A.       The minor child, P.L.T. (the “Child”) shall travel to the Czech Republic with Father

on February 21, 2020. The Court rescinds its Temporary Order and Rule to Show Cause (ECF No.

11) to the extent that it prohibits Father (or those working on his behalf) from traveling to the

Czech Republic with the Child on the above-referenced date. However, prior to said travel on or

before February 21, 2020, the Temporary Order and Rule to Show Cause (ECF No. 11) shall

remain in full force and effect.

       B.       The Court’s Temporary Order and Rule to Show Cause prohibiting the removal of

the Child from this jurisdiction with respect to Father (ECF No. 11) shall, except as modified in

paragraph A, stay in full force and effect until this action is dismissed by consent of the parties as

set forth in paragraph E.
       C.      To the extent that the parties and/or Child have been placed on any “no-fly” list

based on the allegations contained in the Complaint or the orders of this Court, they shall be

removed from any such list.

       D.      On or before February 21, 2020, Father and Mother shall execute any and all

necessary documents to allow the minor child to travel to the Czech Republic with Father.

       E.      All pending US actions (including this action and the Family Court action pending

in Harnett County, North Carolina filed by Father) shall be held in abeyance until the Father travels

to the Czech Republic with Child. Once Child has left the United States, and arrives safely in the

Czech Republic, the parties shall immediately enter a Stipulation of Dismissal dismissing this

action, with the parties bearing their own costs.

       F.      Father shall file a copy of this Order in the Harnett County District Court, and once

Child has left the United States and is in the Czech Republic, the parties shall immediately enter a

Consent Order ending the Harnett County District Court action.

       Based on the parties’ agreement as set forth above and reflected by the signatures of

counsel below, this Order renders this action as moot. The Court shall temporarily retain

jurisdiction of this matter to ensure the parties’ compliance with this agreement, after which all

pending US actions shall be immediately dispensed with as set forth above.

       SO ORDERED, this the 20th day of February, 2020.




                                              The Honorable Louise W. Flanagan
                                              United States District Court Judge




                                            Page 2 of 3
WE SO MOVE:

NELSON MULLINS RILEY & SCARBOROUGH LLP

By:   /s/ Fred M. Wood, Jr.
      ___________________________________
      Fred M. Wood, Jr.
      N.C. Bar No. 18437
      E-Mail: fred.wood@nelsonmullins.com
      One Wells Fargo Center – 23rd Floor
      301 S. College St.
      Charlotte, NC 28202
      Telephone: (704) 417-3059
      Fax: (704) 377-4814

      Stuart Russell
      N.C. Bar No. 34959
      E-Mail: stuart.russell@nelsonmullins.com
      The Knollwood – Suite 530
      380 Knollwood Street
      Winston-Salem, NC 27103
      Telephone: (336) 774-3325
      Fax: (336) 774-3299

      Attorneys for Veronika Tvrdy, Petitioner

I SO CONSENT:

_________________________________________
Pavel Tvrdy, Respondent




                                         Page 3 of 3
